Title: To Benjamin Franklin from Benjamin Kent, [c. September 1766]
From: 
To: 


Much Honour’d and Blov’d Sir
[c. September, 1766]
I Assure you I am not so mercinary as to expect the undeserv’d favour of A Line from you; but agreable to An old Observation, on which I much rely viz Non animam Mutant qui trans mare Currunt I shall make my self as free with you, as when you used to flatter me, with the kind appellation of, “Brother” Ben. And If these should Interrupt your grand Concerns and Entertainment, you may thank your Self, for your own former freedoms which in my oppinion intitles me to this. I wrote you Some time Since (from the Love as well as veneration I bear to Mr. Pitt, now Lord Chatham) that we have found a root, call’d by the Indian (who communicated its virtue to us) Cauhouse which being Steept, in good Madira or in good Jamaica Spirit, taking about a Jill, at once infallibly carrys off any fit of the gout. I have this assurance from several Gentlemen who have try’d it. Our Secretary Oliver’s oldest Son last Month informed me that it never fail’d him, but very lately he was determin’d to make a more thoro’ tryal. The fit came on, his foot greatly inflamed, but he bore the pain, untill he was Sure it was well fixed, according to all his former Experience he took the potion went to bed, had a breathing Sweat all over, but his gouty foot Sweat very profusely, soon got to sleep, was well refreshed and got up in the Morning perfectly well. I believe you Know Middlecott Cook Esq; the Clerk of Our Common Pleas. Last week or a week before, he was Seiz’d with a Violent fitt of the Gout, was ill three or four Days and could not bare to be stirr’d in his Bed, he took the Dose, (tho his root was steep’d in Spirit) I saw him the next day walking about his Chamber quite free of the gout, tho’ as he told me he could not stir hand or foot the evening before. Mr. Cook has been for above 20 years past more afflicted with that disorder than ever I knew any one to have been. An other Gouty Gentleman of my Acquaintance has lately found the Same releif, by the Same Medicine. I know the plant, it grows wild in Many Low Lands, and in plenty. I have heard that one or two Gentlemen have wrote Home concerning this wonder working Plant, which has fairly baffled the Maxim of the Physician viz Nescit Medicina Podagram, but I tho’t my mentioning the same thing might be a benefit, to many excellent Men and to his Lordship particularly. And I am So confident of the Virtue of that plant, I would venture a Voyage to England upon the Credit of it. But I suppose Some of the Faculty will find it out, keep it a Secreet as they have done the Method of American Inoculation, and then run away with the Profit and Credit of it too.
So much for Cauhouse.
Your Friends and relations in Boston are all well, and are exceedingly rejoyced, that you design for America next Spring. And before you come we wish you would put a Commission for the Government in your Pocket, but if you don’t chuse to be at the Trouble; pray befriend your Native Town, and Province, so much as to procure it, for Some good man, who will deserve More Honour and Love than ever our present G--r has had, or ever will have. This Province is a Large and I hope a Respectable Family but if we have a G--r disproportiond to the station of a Father, the Family in time may be ruined, by the bad hearts of those who grant Posts of Trust without a due reguard to Merit. It is well known that the best preaching, and the best Laws have not half the Tendency, to make a people Virtuous and wise, as One great and good Man has, at the Head of a Society. Virtue and Wisdom must be Inspired from our Betters, and they must be our Rulers too, or we shall never Attain it. Pray Sir If John Wilks Esqr. be the Author of that Most Divine Book, call’d Epistles Philosophical and Moral, please to be so kind as to mention it in some one of your Letters, to some Friend of yours with whom I have the pleasure to be acquainted in Boston. That God, would bless you above even your wishes is the Sincere desire of your Friend
Benja. Kent
 
Addressed: For The Honble. / Benjamin Franklin Esq; / Doctr of Laws / at the Pensylvania, or New England / Coffee House / London / By Capt. Scott.
Endorsed: B Kent
